        Case 8:20-cv-00702-JVS-ADS Document 41 Filed 07/23/20 Page 1 of 3 Page ID #:917
Name and address:
        Jonathan H. Rastegar (TX Bar No. 02855775)
                  jrastegar@bcpc-law.com
                    Bragalone Conroy PC
               2200 Ross Avenue, Suite 4500W
                      Dallas, TX 75201

                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
TCT Mobile (US) Inc. and Huizhou TCL Mobile
                                                                            CASE NUMBER
Communication Co. Ltd.
                                                        Plaintiff(s),                             8:20-cv-00702-JVS-ADS

                 V.

                                                                             APPLICATION OF NON-RESIDENT ATTORNEY
Cellular Communications Equipment LLC                                              TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),                                 PROHACVICE

INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, p ersonally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure lo do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings=> Applications/Ex Parte Applications/Motions/Petitions/Requests=> Appear Pro Hae Vice (G-64)"), attach a Proposed Order
    ( using Form G-64 ORDER, available from the Court's website), and pay the required $400 fe e online at the time offiling ( using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time offiling will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee . (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
 Rastegar, Jonathan H .
Applicant's Name (Last Name, First Name & Middle Initial)                                            check here iffederal government attorney   □

 Bragalone Conroy PC
Firm/Agency Name
 2200 Ross Avenue                                                       (214) 785-6670                             (214) 785-6680
 Suite 4500W                                                            Telephone Number                          Fax Number
Street Address
 Dallas, TX 75201                                                                                jrastegar@bcpc-law.com
 City, State, Zip Code                                                                                E-mail Address

I have been retained to represent the following parties:
 Cellular Communications Equipment LLC                                  D   Plaintiff(s)   ~   Defendant(s)   D   Other:
                                                                                                                           ---------
                                                                        □   Plaintiff(s)   D   Defendant(s)   D   Other:
                                                                                                                           ---------
 Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                  Name of Court                          Date of Admission            Active Member in Good Standing?_(if not, please explain)
 U.S. Court of Appeals - Federal Circuit                     8/5/2011                Yes
 U.S.D.C. - Northern District of Texas                      10/28/20_14              Yes
 U.S.D.C. - Eastern District of Texas                        3/8/2010                Yes

G-64 (02/20)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                Page I of3
          Case 8:20-cv-00702-JVS-ADS Document 41 Filed 07/23/20 Page 2 of 3 Page ID #:918

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):
       Case Number                                     Title ofAction                             Date of Application        Granted I Denied?




If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Attorneys must be registered for the Court's electronic filing system to practice pro hac vice in this Court. Submission
of this Application will constitute your registration (or re-registration) to use that system. If the Court signs an Order
granting your Application, visit www.pacer.gov to complete the registration process and activate your e-filing
privileges in the Central District of California.

           SECTION II - CERTIFICATION

           I declare under penalty of perjury that:

            ( 1) All of the above information is true and correct.
            (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in
                 substantial business, professional, or other activities in the State of California.
            (3) I am not currently suspended from and have never been disbarred from practice in any court.
            (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and
                 Criminal Procedure, and the Federal Rules of Evidence.
            (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar
                 of this Court and maintains an office in the Central District of California for the practice oflaw, in
                 which the attorney is physically present on a regular basis to conduct business, as local counsel
                 pursuant to Local Rule 83-2.1.3.4.


                Dated   7/:J..3 /   ~i)
                                I
                                                                        Applicant's Nam~ase type or print)




 G-64 (02/20)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                               Page 2 of3
  Case 8:20-cv-00702-JVS-ADS Document 41 Filed 07/23/20 Page 3 of 3 Page ID #:919




Courts continued....



U.S.D.C. - Western District of Texas   7/6/2020    Yes
Texas State Courts                     11/6/2009   Yes
